Order reversed on the law and the facts as matter of discretion and matter remitted to the County Court for a rehearing, with costs to the appellant to abide the event. Memorandum: In review of the inconsistency of the findings as to whether there was or was not a fair and reasonable market value at the date of the foreclosure sale, we have determined to order a rehearing. All concur. (The order denies motion for entry of a deficiency judgment in a mortgage foreclosure action.) Present — Sears, P. J., Edgcomb, Lewis, Cunningham and Taylor, JJ.